 

|
Bo 86m NM &M hl ro |r BO Ss a

eC co NDA mw BR WwW NY

 

Honorable James L. Robart

UNITED STATES DISTRICT COURT
_ WESTERN DISTRICT OF WASHINGTON
SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,
v.
SAVIER ARGENIS ROJAS-DURAN,
Defendant.

 

No, CR19-116JLR

ORDER OF DISMISSAL

 

This matter comes before the Court upon the notice of the United States for leave

to dismiss all pending charges in this matter as to Defendant Savier Rojas-Duran.

IT IS HEREBY ORDERED:

All pending counts in the above-captioned case as to Defendant Savier Rojas-

Duran are dismissed.

Wa

if
Hf
Hf

 

Order of Dismissal - 1
United States v. Rojas-Duran; CRI9-116JLR

United States Attorney
700 Stewart Street, Suite 5220
Seattle, Washington
(206) 553-7970

 
oOo wo tn DH A BB WY NF

co ~Yy mA wm F&F WY NH KS SF Own DR HN F&F W WV KF

 

 

Ar 2g ny
DATED this \Q day of February, or \
y NUL

Presented by:
és/ Lisca Borichewski —«
LISCA BORICHEWSKI

Assistant United States Attorney

700 Stewart Street, Suite 5220
Seattle, Washington 98101

Phone: 206-553-2266

E-mail: lisca.borichewski@usdoj.gov

Order of Dismissal - 2
United States v. Rojas-Duran; CRI9-L16JULR

 

JAMES L. ROBART ~ —
United States District Judge

United States Attorney
700 Stewart Street, Suite 5220
Seattle, Washington
(206) 553-7970

 
